AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                      FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                     for the_
                                                        Eastern District of Washington
 ANTHONY WEITZ,                                                                                                     3/20/19
            Plaintiff,                                                                                             SEAN F. MCAVOY, CLERK
       v.
                                                                       )
 BNSF RAILWAY COMPANY, a corporation,
                                                                       )
            Defendant.
                                                                       )
 BNSF RAILWAY COMPNAY, a corporation,                                         Civil Action No. 2:17-CV-00065-RMP
                                                                       )
            Third-Party Plaintiff,                                     )
       v.
 NORDCO, INC.; and NORDCO RAIL SERVICES, LLC
            Third-Party Defendants
                                             JUDGMENT OF DISMISSAL
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties' Stipulated Motion for Dismissal with Prejudice [ECF No. 36] is GRANTED pursuant to Rule 41. Judgment
’
              of dismissal is hereby entered.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Rosanna Malouf Peterson                       on a stipuluated motion for
      dismissal [ECF No. 36].


Date: March 20, 2019                                                        CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                             Courtney Piazza
